FILED
                                                                     IN THE OFFICE OF THE
                                                                  CLERK OF SUPREME COURT
                                                                         MARCH 3, 2022
                                                                   STATE OF NORTH DAKOTA



                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2022 ND 47

State of North Dakota,                                Plaintiff and Appellee
     v.
Carrie L. Lusby,                                   Defendant and Appellant



                               No. 20210266

Appeal from the District Court of Stark County, Southwest Judicial District,
the Honorable Dann E. Greenwood, Judge.

AFFIRMED.

Per Curiam.

James A. Hope, Assistant State’s Attorney, Dickinson, ND, for plaintiff and
appellee; submitted on brief.

Benjamin C. Pulkrabek, Mandan, ND, for defendant and appellant.
                                State v. Lusby
                                 No. 20210266

Per Curiam.

[¶1] Carrie Lee Lusby appeals from a criminal judgment entered after a jury
found her guilty of criminal trespass. Lusby argues the district court erred in
failing to instruct the jury on the defense of excuse under N.D.C.C. § 12.1-05-
08. Lusby did not object to the jury instructions at trial, so this Court reviews
for obvious error under N.D.R.Crim.P. 52(b). To receive an excuse instruction,
the circumstances of a defendant’s claimed excuse must be necessary and
appropriate for one of the purposes that could establish a justification
or excuse under N.D.C.C. ch. 12.1-05. See State v. Zottnick, 2011 ND 84, ¶ 11,
796 N.W.2d 666. We conclude Lusby did not show the court erred by not
providing an instruction on excuse.

[¶2] Lusby also argues the evidence was insufficient to support her conviction
because the State failed to prove she knowingly trespassed. Viewing the
evidence in the light most favorable to the verdict, we conclude substantial
evidence exists that could allow a jury to draw a reasonable inference in favor
of conviction. We summarily affirm the criminal judgment under N.D.R.App.P.
35.1(a)(3) and (7).

[¶3] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1